Case 2:20-cv-02291-DOC-KES Document 224 Filed 02/23/21 Page 1 of 2 Page ID #:3920




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC (KESx)                            Date: February 23, 2021

    Title:   LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.


  PRESENT:      THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                             Not Present
                 Court Clerk                             Court Reporter


  PROCEEDINGS: (IN CHAMBERS)

         Because of the complex and multi-faceted issues involved in this case, the
  Court’s responsibility to monitor the June 18, 2020 agreement entered into by the
  County of Los Angeles and the City of Los Angeles, and the Court’s concerns
  regarding progress made under that agreement, the Court finds that the assistance
  of the Social Justice Legal Foundation (https://www.socialjusticelaw.org/), with
  pro bono support from the Hueston Hennigan, LLP. law firm (“Hueston
  Hennigan”) is warranted. Specifically, the Court intends for this assistance to be in
  the form of additional research into the law, the parties’ arguments, and the record.
  The Social Justice Legal Foundation’s assistance and information will be provided
  directly to the Court, not the parties.

         As of February 8, 2021, Hueston Hennigan was listed as counsel on one
  matter on the Court’s docket: TomTom International B.V. v. Broadcom Corp.,
  Case No. 8:20-cv-00841-DOC-DFM. In an abundance of caution, I have
  transferred this matter to another judge. Also, in an abundance of caution, I have
  resigned from my voluntary position on the Advisory Board of the Social Justice
  Legal Foundation, effective immediately.

        Additionally, Hueston Hennigan has disclosed that it currently represents the
  Southern California Edison Company and Edison International (collectively
  “SCE”) with respect to the Bobcat Fire. The Bobcat fire began on September 6,
  2020, in the Angeles National Forest in Azusa, CA., near the Cogswell dam.
  Before being extinguished, the Bobcat fire burned approximately 115,796 acres
Case 2:20-cv-02291-DOC-KES Document 224 Filed 02/23/21 Page 2 of 2 Page ID #:3921
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

  and allegedly destroyed 87 homes, damaged another 28 homes, destroyed 83 other
  structures, and injured 6 firefighters. On November 5, 2020, a complaint was filed
  on behalf of six plaintiffs alleging that Southern California Edison’s facilities
  ignited the Bobcat fire and asserting claims for, among other things, inverse
  condemnation and negligence. Representatives of Los Angeles County have also
  indicated that they will likely assert claims against SCE in connection with the
  Bobcat fire. SCE is also investigating whether equipment owned and operated by
  the County (LADPW) related to the operation of Cogswell dam may have played a
  role in igniting the Bobcat fire.

  The parties are given five (5) court days, more specifically, March 1, 2021, to
  lodge any objection to this order and appointment.




                                                                       _____:_____
  MINUTES FORM 11                                     Initials of Deputy Clerk: kd
  CIVIL-GEN
